                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JOSHUA PAUL HANKE,                                                                 PLAINTIFF
ADC #147067

v.                                    5:19CV00244-JTK

DREW COUNTY JAIL, et al.                                                       DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice. The relief sought is denied.

       IT IS SO ADJUDGED this 5th day of December, 2019.




                                                   ____________________________________
                                                   JEROME T. KEARNEY
                                                   UNITED STATES MAGISTRATE JUDGE




                                               1
